A/

FILED
FEB-62015

Clerk. us. District & Bankruptcy
Courts for the District of Columbia

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Larry E. Ealy Sr., )
)
Plaintiff, )
> Case: 1:15—cv—00187
V- ) Assigned To : Unassigned
) Assign. Date : 2/6/2015
R- Guy C016 9’ 01-» ) Description: Pro Se Gen. Civil
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application to proceed informa pauperis. The application will be granted and the complaint will
be dismissed. See 28 U.S.C. § 1915(e)(2)(B)(ii)(iii) (requiring dismissal of a case upon a
determination that the complaint fails to state a claim upon which relief may be granted or seeks
monetary damages from an immune defendant).

Plaintiff is a resident of Trotwood, Ohio. He sues eleven federal judges sitting in the
Sixth Circuit at both the appellate and district court levels. See Compl. at 2—5 (listing party-
defendants). The complaint arises from the defendants’ decisions rendered in various civil
actions cited in the complaint. Like plaintiff’s prior civil actions ﬁled in the United States
District Court for the Southern District of Ohio, this action is “tied to [a] 1990 incident.” Ealy v.
Rice, No. 3:09CV100, 2009 WL 1107821, at *3 (SD. Ohio Apr. 23, 2009); see id., at *7 (listing
cases); Compl. at 6 (stating facts surrounding an assault in March 1990). Indeed, US. District

Judge Susan J. Dlott, who dismissed the foregoing case under § 1915(e), has been named a
defendant in this case. Plaintiff claims, inter alia, that there is a “policy and practice of

excessive force exist[ing] in . . . the City of Dayton.” Compl. at 14. He seems to allege that the
1

judicial defendants have engaged in a conspiracy, see id., but, as found in the previous case,
plaintiff “does not allege sufﬁciently speciﬁc facts to support a plausible claim that the named
defendants have conspired to violate his federal constitutional rights.” Ealy, 2009 WL 1107821,
at *6. See id. (describing “allegations [that] continue at length about the existence of a
conspiracy against [plaintiff] beginning in, or soon after, the 1990 [incident] when he was
assaulted by six Dayton Police Ofﬁcers”). Furthermore, plaintiff has not pointed to any conduct
that can be found or reasonably inferred to have been outside of defendants’ official duties or in
“clear absence of [their] jurisdiction.” Id., at *5.

Judges are absolutely immune from lawsuits arising from acts, as alleged here, taken in
their judicial capacity. See Mirales v. Waco, 502 US. 9, 11-12 (1991); Thanh Vong Hoai v.
Superior Court for District of Columbia, 344 Fed. Appx. 620 (DC. Cir. 2009) (per curiam);
Sindram v. Sada, 986 F.2d 1459, 1460 (DC. Cir. 1993); see accord Ealy, 2009 WL 1107821, at
*5 (explaining that “[p]laintiffs claims against the state and federal judges are barred by the
doctrine of absolute immunity. Absolute immunity is triggered when judges engage in
“paradigmatic judicial acts, or acts of actual adjudication, i.e., acts involved in resolving disputes
between parties who have invoked the jurisdiction of the court”) (quoting Barrett v. Harrington,
130 F.3d 246, 254 (6th Cir.1997)) (other citations omitted). Hence, this case will be dismissed.

A separate Order accompanies this Memorandum Opinion.

,Q érwzi/ M

Date: January , 2015 United States District Judge